Case 1:99-mc-09999 Document 1536 Filed 09/27/19 Page 1 of 51 PageID #: 139940



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE


HELIOS STREAMING, LLC, and
IDEAHUB, INC.,
                                                   Civil Action No. ______________
                      Plaintiffs,

       v.
                                                   JURY TRIAL DEMANDED
CRACKLE, INC., CRACKLE PLUS, LLC,
CHICKEN SOUP FOR THE SOUL
ENTERTAINMENT, INC., SONY
PICTURES TELEVISION, INC., and
SONY PICTURES ENTERTAINMENT,
INC.,

                      Defendants.


                      COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiffs Helios Streaming, LLC (“Helios”), and Ideahub, Inc. (“Ideahub”) (collectively

“Plaintiffs”), for its Complaint against Defendants Crackle, Inc. (“Crackle”), Crackle Plus, LLC

(“Crackle Plus”), Chicken Soup for the Soul Entertainment, Inc. (“CSSE”), Sony Pictures

Television, Inc. (“Sony TV”), and Sony Pictures Entertainment, Inc. (“Sony Entertainment”), (all

Defendants are referred to collectively herein as “Defendants” and each individually as

“Defendant”), alleges the following:

                                    NATURE OF THE ACTION

       1.      This is an action for patent infringement arising under the Patent Laws of the

United States, 35 U.S.C. § 1 et seq.




                                                                                     Page 1 of 51
Case 1:99-mc-09999 Document 1536 Filed 09/27/19 Page 2 of 51 PageID #: 139941



                                          THE PARTIES

       2.      Plaintiff Helios is a limited liability company organized under the laws of the

State of Delaware with a place of business at 9880 Irvine Center Drive, Suite 200, Irvine,

California 92618.

       3.      Plaintiff Ideahub is a corporation organized under the laws of the Republic of

Korea with a place of business at 7 Heolleungro, Seocho-gu, Seoul 06792 Republic of Korea.

       4.      Upon information and belief, Crackle is a corporation organized under the laws of

the State of Delaware with a place of business at 10202 West Washington Boulevard, SPP 1132,

Culver City, CA 90232. Upon information and belief, Crackle sells, offers to sell, and/or uses

products and services throughout the United States, including in this judicial district, and

introduces infringing products and services into the stream of commerce knowing that they

would be sold and/or used in this judicial district and elsewhere in the United States.

       5.      Upon information and belief, Crackle Plus is a limited liability company

organized under the laws of the State of Delaware with a place of business at 132 East Putman

Avenue, Floor 2W, Cos Cob, CT 06807. Upon information and belief, Crackle Plus sells, offers

to sell, and/or uses products and services throughout the United States, including in this judicial

district, and introduces infringing products and services into the stream of commerce knowing

that they would be sold and/or used in this judicial district and elsewhere in the United States.

       6.      Upon information and belief, CSSE is a corporation organized under the laws of

the State of Delaware with a place of business at 132 East Putman Avenue, Floor 2W, Cos Cob,

CT 06807. Upon information and belief, CSSE sells, offers to sell, and/or uses products and

services throughout the United States, including in this judicial district, and introduces infringing




                                                                                          Page 2 of 51
Case 1:99-mc-09999 Document 1536 Filed 09/27/19 Page 3 of 51 PageID #: 139942



products and services into the stream of commerce knowing that they would be sold and/or used

in this judicial district and elsewhere in the United States.

       7.      Upon information and belief, Sony TV is a corporation organized under the laws

of the State of Delaware with a place of business at 10202 West Washington Boulevard, SPP

1132, Culver City, CA 90232. Upon information and belief, Sony TV sells, offers to sell, and/or

uses products and services throughout the United States, including in this judicial district, and

introduces infringing products and services into the stream of commerce knowing that they

would be sold and/or used in this judicial district and elsewhere in the United States.

       8.      Upon information and belief, Sony Entertainment is a corporation organized

under the laws of the State of Delaware with a place of business at 10202 West Washington

Boulevard, SPP 1132, Culver City, CA 90232. Upon information and belief, Sony

Entertainment sells, offers to sell, and/or uses products and services throughout the United

States, including in this judicial district, and introduces infringing products and services into the

stream of commerce knowing that they would be sold and/or used in this judicial district and

elsewhere in the United States.

                                  JURISDICTION AND VENUE

       9.      This is an action for patent infringement arising under the Patent Laws of the

United States, Title 35 of the United States Code.

       10.     This Court has subject matter jurisdiction under 28 U.S.C. §§ 1331 and 1338(a).

       11.     Venue is proper in this judicial district under 28 U.S.C. § 1400(b).

       12.     This Court has personal jurisdiction over each Defendant under the laws of the

State of Delaware, due at least to their substantial business in Delaware and in this judicial

district, directly or through intermediaries, including: (i) at least a portion of the infringements

alleged herein; and (ii) regularly doing or soliciting business, engaging in other persistent courses


                                                                                          Page 3 of 51
Case 1:99-mc-09999 Document 1536 Filed 09/27/19 Page 4 of 51 PageID #: 139943



of conduct and/or deriving substantial revenue from goods and services provided to individuals

in the State of Delaware. Further, this Court has personal jurisdiction and proper authority to

exercise venue over each Defendant because each Defendant is incorporated or its limited

liability company was formed in Delaware, and each Defendant has therefore purposely availed

itself of the privileges and benefits of the laws of the State of Delaware.

                                          BACKGROUND

       13.     This action involves ten patents, described in detail in the counts below

(collectively, the “Asserted Patents”).

       14.     U.S. Patent No. 10,270,830 (“the ’830 patent”) claims technologies for providing

adaptive HTTP streaming services using metadata of media content that were developed in the

early 2010s by inventors Truong Cong Thang and Jin Young Lee.

       15.     U.S. Patent No. 10,277,660 (“the ’660 patent”) claims technologies for providing

adaptive HTTP streaming services using metadata of media content that were developed in the

early 2010s by inventors Truong Cong Thang, Jin Young Lee, Seong Jun Bae, Jung Won Kang,

Soon Heung Jung, Sang Taick Park, Won Ryu, and Jae Gon Kim.

       16.     U.S. Patent No. 10,313,414 (“the ’414 patent”) claims technologies for providing

adaptive HTTP streaming services using metadata of media content that were developed in the

early 2010s by inventors Truong Cong Thang and Jin Young Lee.

       17.     U.S. Patent No. 10,356,145 (“the ’145 patent”) claims technologies for providing

adaptive HTTP streaming services using metadata of media content that were developed in the

early 2010s by inventors Truong Cong Thang, Jin Young Lee, Seong Jun Bae, Jung Won Kang,

Soon Heung Jung, Sang Taick Park, and Won Ryu.

       18.     U.S. Patent No. 10,362,130 (“the ’130 patent”) claims technologies for providing

adaptive HTTP streaming services using metadata of media content that were developed in the


                                                                                      Page 4 of 51
Case 1:99-mc-09999 Document 1536 Filed 09/27/19 Page 5 of 51 PageID #: 139944



early 2010s by inventors Truong Cong Thang, Jin Young Lee, Seong Jun Bae, Jung Won Kang,

Soon Heung Jung, Sang Taick Park, Won Ryu, and Jae Gon Kim.

       19.    U.S. Patent No. 10,375,373 (“the ’373 patent”) claims technologies for providing

adaptive HTTP streaming services using metadata of media content that were developed in the

early 2010s by inventors Jin Young Lee and Nam Ho Hur.

       20.    U.S. Patent No. 8,645,562 (“the ’562 patent”) claims technologies for providing

adaptive HTTP streaming services using metadata of media content that were developed in the

early 2010s by inventors Truong Cong Thang, Jin Young Lee, Seong Jun Bae, Jung Won Kang,

Soon Heung Jung, Sang Taick Park, Won Ryu, and Jae Gon Kim.

       21.    U.S. Patent No. 8,909,805 (“the ’805 patent”) claims technologies for providing

adaptive HTTP streaming services using metadata of media content that were developed in the

early 2010s by inventors Truong Cong Thang, Jin Young Lee, Seong Jun Bae, Jung Won Kang,

Soon Heung Jung, Sang Taick Park, Won Ryu, and Jae Gon Kim.

       22.    U.S. Patent No. 9,325,558 (“the ’558 patent”) claims technologies for providing

adaptive HTTP streaming services using metadata of media content that were developed in the

early 2010s by inventors Truong Cong Thang, Jin Young Lee, Seong Jun Bae, Jung Won Kang,

Soon Heung Jung, Sang Taick Park, Won Ryu, and Jae Gon Kim.

       23.    U.S. Patent No. 9,467,493 (“the ’493 patent”) claims technologies for providing

adaptive HTTP streaming services using metadata of media content that were developed in the

early 2010s by inventors Truong Cong Thang, Jin Young Lee, Seong Jun Bae, Jung Won Kang,

Soon Heung Jung, Sang Taick Park, Won Ryu, and Jae Gon Kim.

       24.    The Asserted Patents were mostly invented by researchers of the Electronics and

Telecommunications Research Institute (“ETRI”), the national leader in Korea in the research




                                                                                   Page 5 of 51
Case 1:99-mc-09999 Document 1536 Filed 09/27/19 Page 6 of 51 PageID #: 139945



and development of information technologies. Since its inception in 1976, ETRI has developed

new technologies in 4M DRAM computer memory, CDMA and 4G LTE cellular phone

communications, LCD displays, Video Coding, and Media Transport & Delivery, the technology

at issue in this case. ETRI employs over 1,800 research/technical staff, of whom 94% hold a

post-graduate degree and 50% have earned a doctoral degree in their technological field. Over

the last five years, ETRI produced 1,524 SCI papers and has 467 standard experts, applied for a

total of 16,062 patents, has contributed 7,309 proposals that have been adopted by international

and domestic standard organizations (ISO, IEC, ITU, 3GPP, JTC, IEEE etc.). Dr. Truong Cong

Thang and Dr. Jae Gon Kim among the inventors were employees of ETRI and currently

Professors in the University of Aizu, Japan, and Korea Aerospace University, respectively.

       25.     The Asserted Patents claim technologies fundamental to Dynamic Adaptive

Streaming over HTTP (“DASH”), a media-streaming model for delivering media content.

       26.     DASH technology has been standardized in the ISO/IEC 23009 standards, which

were developed and published by the International Organization for Standardization (“ISO”) and

the International Electrotechnical Commission (“IEC”).

       27.     The claimed inventions of the Asserted Patents have been incorporated into the

standard for dynamic adaptive streaming delivery of MPEG media over HTTP, ISO/IEC 23009-

1:2014, and subsequent versions of this standard (collectively, these standards are referred to

throughout as “MPEG-DASH”).

       28.     MPEG-DASH technologies, including those of the claimed inventions of the

Asserted Patents, facilitate high-quality streaming of media content by breaking media content—

a movie, for example—into smaller parts that are each made available at a variety of bitrates. As

a user plays back downloaded parts of the media content, the user’s device employs an algorithm




                                                                                      Page 6 of 51
Case 1:99-mc-09999 Document 1536 Filed 09/27/19 Page 7 of 51 PageID #: 139946



to select subsequent media parts with the highest possible bitrate that can be downloaded in time

for playback without causing delays in the user’s viewing and listening experience.

          29.   The MPEG-DASH standard, including the claimed inventions of the Asserted

Patents, therefore enables high-quality streaming of media content over the internet delivered

from conventional HTTP web servers, which was not previously possible on a large scale with

prior art techniques and devices.

          30.   Between approximately June and August of 2018, Plaintiff Ideahub acquired the

Asserted Patents.

          31.   In or about August of 2018, Plaintiff Helios obtained an exclusive license to the

Asserted Patents.

                COUNT I – INFRINGEMENT OF U.S. PATENT NO. 10,270,830

          32.   The allegations set forth in the foregoing paragraphs 1 through 31 are

incorporated into this First Claim for Relief.

          33.   On April 23, 2019, the ’830 patent was duly and legally issued by the United

States Patent and Trademark Office under the title “Apparatus and Method for Providing

Streaming Content Using Representations.” A true and correct copy of the ’830 patent is

attached as Exhibit 1.

          34.   Ideahub is the assignee and owner of the right, title, and interest in and to the ’830

patent.

          35.   Helios holds the exclusive right to assert all causes of action arising under the

’830 patent and the right to collect any remedies for infringement of it.

          36.   Upon information and belief, Defendants have and continue directly infringe at

least claims 8 and 13, and to induce the direct infringement of at least claims 1, 6, 15, and 18 of

the ’830 patent by selling, offering to sell, making, using, and/or providing and causing to be


                                                                                         Page 7 of 51
Case 1:99-mc-09999 Document 1536 Filed 09/27/19 Page 8 of 51 PageID #: 139947



used streaming media content in accordance with the MPEG-DASH standard (the “Accused

Instrumentalities”), including one or more videos on demand (“VOD”) such as those available at

https://www.sonycrackle.com/, as set forth in detail in the preliminary and exemplary claim chart

attached as Exhibit 2.

       37.     Upon information and belief, the Accused Instrumentalities perform methods of

providing media content performed by a server or multiple servers, comprising: transmitting a

Media Presentation Description (MPD) of a media content to a client; receiving a request, from

the client, for a segment of the media content; transmitting the media content to the client,

wherein the MPD includes one or more periods, wherein each of the periods includes one or

more adaptation sets, wherein each of the adaptation sets includes one or more representations,

wherein each of the representations includes one or more segments, wherein the MPD includes

one or more attributes or elements that are common to each of the periods, each of the adaptation

sets, each of the representations, and each of the segments, wherein the period includes one or

more attributes or elements that are common to each of the adaptation sets, each of the

representations, and each of the segments for that period, wherein the adaptation set includes one

or more attributes or elements that are common to each of the representations and each of the

segments for that adaptation set, and wherein the representation includes one or more attributes

or elements that are common to each of the segments for that representation.

       38.     Upon information and belief, the Accused Instrumentalities perform methods of

providing media content performed by a DASH (Dynamic Adaptive Streaming over HTTP)

client, the method comprising: receiving a Media Presentation Description (MPD) of a media

content; and accessing segments of the media content based on information provided by the

MPD, wherein the MPD includes one or more periods, wherein each of the periods includes one




                                                                                       Page 8 of 51
Case 1:99-mc-09999 Document 1536 Filed 09/27/19 Page 9 of 51 PageID #: 139948



or more adaptation sets, wherein each of the adaptation sets includes one or more

representations, wherein each of the representations includes one or more segments, wherein the

MPD includes one or more attributes or elements that are common to each of the periods, each of

the adaptation sets, each of the representations, and each of the segments, wherein the period

includes one or more attributes or elements that are common to each of the adaptation sets, each

of the representations, and each of the segments for that period, wherein the adaptation set

includes one or more attributes or elements that are common to each of the representations and

each of the segments for that adaptation set, and wherein the representation includes one or more

attributes or elements that are common to each of the segments for that representation.

       39.     On information and belief, the Accused Instrumentalities have been used to

infringe and continue to directly infringe at least claims 1, 6, 13, 15, and 18 of the ’830 patent

during the pendency of the ’830 patent.

       40.     Since at least the time of receiving this Complaint Defendants have had actual

notice that they are directly infringing and/or inducing others to infringe the ’830 patent.

       41.     On information and belief, the Accused Instrumentalities are used, marketed,

provided to, and/or used by or for each of Defendants’ partners, clients, customers, and end users

across the country and in this District.

       42.     Upon information and belief, since at least the time of receiving this Complaint,

Defendants have induced and continue to induce others to infringe at least claims 1, 6, 15, and 18

of the ’830 patent under 35 U.S.C. § 271(b) by, among other things, and with specific intent or

willful blindness, actively aiding and abetting others to infringe, including but not limited to

Defendants’ partners and customers, whose use of the Accused Instrumentalities constitutes

direct infringement of at least claims 1, 6, 15, and 18 of the ’830 patent.




                                                                                        Page 9 of 51
Case 1:99-mc-09999 Document 1536 Filed 09/27/19 Page 10 of 51 PageID #: 139949



       43.     In particular, Defendants’ actions that aid and abet others such as their partners

and customers to infringe include distributing the Accused Instrumentalities and providing

materials and/or services related to the Accused Instrumentalities. On information and belief, the

Defendants have engaged in such actions with specific intent to cause infringement or with

willful blindness to the resulting infringement because the Defendants have had actual

knowledge of the ’830 patent and that their acts were inducing infringement of the ’830 patent

since at least the time of receiving this Complaint.

       44.     Helios first notified Sony Entertainment of Plaintiffs’ DASH patent portfolio and

Defendants’ infringement of the patents in that portfolio via a letter dated August 23, 2018.

       45.     Helios attempted to contact Sony Entertainment about Defendants’ infringement

of Plaintiffs’ DASH patents five additional times over the next two months but received no

response.

       46.     Helios next sent a letter dated January 7, 2019 to Sony Corporation of America,

reminding Defendants of Plaintiffs’ DASH patent portfolio and Defendants’ infringement of the

patents in that portfolio. Approximately two weeks later, on or about January 23, 2019, Sony

Corporation of America responded stating that the matter was under internal review.

       47.     On or about February 4, 2019, Helios sent a follow-up communication providing

evidence of Defendants’ use of infringing technology and requesting that the parties enter into a

standard non-disclosure agreement (“NDA”) to facilitate free discussion between the parties.

       48.     After repeated follow-up communications from Helios, on or about March 28,

2019, Sony Corporation of America sent a template NDA for Helios’s review.

       49.     Helios promptly sent its proposed changes to the NDA to Sony Corporation of

America on or about April 8, 2019.




                                                                                      Page 10 of 51
Case 1:99-mc-09999 Document 1536 Filed 09/27/19 Page 11 of 51 PageID #: 139950



       50.     After further repeated follow-up communications by Helios, Sony Corporation of

America responded on or about May 24, 2019, stating that Crackle had become a joint venture

between CSSE and Sony Pictures Television.

       51.     On or about May 28, 2019, Helios expressed its preference to continue its

discussions with Sony Corporation of America.

       52.     On or about June 4, 2019, Sony Corporation of America again advised that Helios

should contact CSSE and provided Helios with a contact person at CSSE.

       53.     On or about June 12, 2019, Helios again expressed its preference to continue

discussions with Sony Corporation of America.

       54.     On or about August 30, 2019, Sony Corporation of America once again advised

Helios to contact CSSE and confirmed that the joint venture would be responsible for any claims

of past infringement of Plaintiffs’ DASH patent portfolio.

       55.     On or about September 10, 2019, Helios spoke directly with Sony Corporation of

America, who confirmed that any past infringement and go forward license of Plaintiffs’ DASH

patent portfolio would be the responsibility of the joint venture, and that CSSE was aware of the

licensing matter. Sony Corporation of America provided a contact person at CSSE and advised

Helios to contact them directly.

       56.     On or about September 10, 2019, Helios sent a communication to CSSE,

providing a history of its communications with Sony Corporation of America and requesting that

the parties enter into a standard NDA to facilitate free discussion between the parties.

       57.     On or about September 18, 2019, Helios again sent a communication to CSSE,

including a copy of Helios’s letter to Sony Corporation of America dated January 7, 2019, and




                                                                                      Page 11 of 51
Case 1:99-mc-09999 Document 1536 Filed 09/27/19 Page 12 of 51 PageID #: 139951



requested a time to speak by phone. To date, Helios has not received a response back from

CSSE.

           58.    Despite the passage of more than one year, Defendants have avoided participating

in substantive licensing discussions with Helios and continue to infringe and/or to induce the

infringement of the patents in Plaintiffs’ DASH portfolio.

           59.    On information and belief, Defendants’ infringement has been and continues to be

willful.

           60.    Plaintiffs have been harmed by the Defendants’ infringing activities.

                 COUNT II – INFRINGEMENT OF U.S. PATENT NO. 10,277,660

           61.    The allegations set forth in the foregoing paragraphs 1 through 60 are

incorporated into this Second Claim for Relief.

           62.    On April 30, 2019, the ’660 patent was duly and legally issued by the United

States Patent and Trademark Office under the title “Apparatus and Method for Providing

Streaming Content.” A true and correct copy of the ’660 patent is attached as Exhibit 3.

           63.    Ideahub is the assignee and owner of the right, title, and interest in and to the ’660

patent.

           64.    Helios holds the exclusive right to assert all causes of action arising under the

’660 patent and the right to collect any remedies for infringement of it.

           65.    Upon information and belief, Defendants have and continue to directly infringe at

least claims 20 and 21 of the ’660 patent by selling, offering to sell, making, using, and/or

providing and causing to be used streaming media content in accordance with the MPEG-DASH

standard (the “Accused Instrumentalities”), including one or more videos on demand (“VOD”)

such as those available at https://www.sonycrackle.com/, as set forth in detail in the preliminary

and exemplary claim chart attached as Exhibit 4.


                                                                                          Page 12 of 51
Case 1:99-mc-09999 Document 1536 Filed 09/27/19 Page 13 of 51 PageID #: 139952



       66.     Upon information and belief, the Accused Instrumentalities perform methods for

providing a media content performed by a server or multiple servers, comprising: receiving, from

a client, a Uniform Resource Locator (URL) request for a segment of the media content based on

a metadata of the media content, wherein the metadata comprises a BaseURL element; and

sending the requested segment to the client; wherein the metadata does not comprise a

sourceURL attribute of the requested segment, the BaseURL element is used to replace the

sourceURL attribute so that the URL is generated.

       67.     On information and belief, the Accused Instrumentalities have been used to

infringe and continue to directly infringe at least claims 20 and 21 of the ’660 patent during the

pendency of the ’660 patent.

       68.     Since at least the time of receiving this Complaint Defendants have had actual

notice that they are directly infringing the ’660 patent.

       69.     On information and belief, the Accused Instrumentalities are used, marketed,

provided to, and/or used by or for each of Defendants’ partners, clients, customers, and end users

across the country and in this District.

       70.     Helios first notified Sony Entertainment of Plaintiffs’ DASH patent portfolio and

Defendants’ infringement of the patents in that portfolio via a letter dated August 23, 2018.

       71.     Helios attempted to contact Sony Entertainment about Defendants’ infringement

of Plaintiffs’ DASH patents five additional times over the next two months but received no

response.

       72.     Helios next sent a letter dated January 7, 2019 to Sony Corporation of America,

reminding Defendants of Plaintiffs’ DASH patent portfolio and Defendants’ infringement of the




                                                                                      Page 13 of 51
Case 1:99-mc-09999 Document 1536 Filed 09/27/19 Page 14 of 51 PageID #: 139953



patents in that portfolio. Approximately two weeks later, on or about January 23, 2019, Sony

Corporation of America responded stating that the matter was under internal review.

       73.     On or about February 4, 2019, Helios sent a follow-up communication providing

evidence of Defendants’ use of infringing technology and requesting that the parties enter into a

standard non-disclosure agreement (“NDA”) to facilitate free discussion between the parties.

       74.     After repeated follow-up communications from Helios, on or about March 28,

2019, Sony Corporation of America sent a template NDA for Helios’s review.

       75.     Helios promptly sent its proposed changes to the NDA to Sony Corporation of

America on or about April 8, 2019.

       76.     After further repeated follow-up communications by Helios, Sony Corporation of

America responded on or about May 24, 2019, stating that Crackle had become a joint venture

between CSSE and Sony Pictures Television.

       77.     On or about May 28, 2019, Helios expressed its preference to continue its

discussions with Sony Corporation of America.

       78.     On or about June 4, 2019, Sony Corporation of America again advised that Helios

should contact CSSE and provided Helios with a contact person at CSSE.

       79.     On or about June 12, 2019, Helios again expressed its preference to continue

discussions with Sony Corporation of America.

       80.     On or about August 30, 2019, Sony Corporation of America once again advised

Helios to contact CSSE and confirmed that the joint venture would be responsible for any claims

of past infringement of Plaintiffs’ DASH patent portfolio.

       81.     On or about September 10, 2019, Helios spoke directly with Sony Corporation of

America, who confirmed that any past infringement and go forward license of Plaintiffs’ DASH




                                                                                    Page 14 of 51
Case 1:99-mc-09999 Document 1536 Filed 09/27/19 Page 15 of 51 PageID #: 139954



patent portfolio would be the responsibility of the joint venture, and that CSSE was aware of the

licensing matter. Sony Corporation of America provided a contact person at CSSE and advised

Helios to contact them directly.

           82.    On or about September 10, 2019, Helios sent a communication to CSSE,

providing a history of its communications with Sony Corporation of America and requesting that

the parties enter into a standard NDA to facilitate free discussion between the parties.

           83.    On or about September 18, 2019, Helios again sent a communication to CSSE,

including a copy of Helios’s letter to Sony Corporation of America dated January 7, 2019, and

requested a time to speak by phone. To date, Helios has not received a response back from

CSSE.

           84.    Despite the passage of more than one year, Defendants have avoided participating

in substantive licensing discussions with Helios and continue to infringe and/or to induce the

infringement of the patents in Plaintiffs’ DASH portfolio.

           85.    On information and belief, Defendants’ infringement has been and continues to be

willful.

           86.    Plaintiffs have been harmed by the Defendants’ infringing activities.

                 COUNT III – INFRINGEMENT OF U.S. PATENT NO. 10,313,414

           87.    The allegations set forth in the foregoing paragraphs 1 through 86 are

incorporated into this Third Claim for Relief.

           88.    On June 4, 2019, the ’414 patent was duly and legally issued by the United States

Patent and Trademark Office under the title “Apparatus and Method for Providing Streaming

Content Using Representations.” A true and correct copy of the ’414 patent is attached as

Exhibit 5.




                                                                                          Page 15 of 51
Case 1:99-mc-09999 Document 1536 Filed 09/27/19 Page 16 of 51 PageID #: 139955



          89.   Ideahub is the assignee and owner of the right, title, and interest in and to the ’414

patent.

          90.   Helios holds the exclusive right to assert all causes of action arising under the

’414 patent and the right to collect any remedies for infringement of it.

          91.   Upon information and belief, Defendants have and continue to directly infringe at

least claims 11, 16, 18, 19, and 20 and to induce the direct infringement of at least claims 1, 6, 8,

9, and 10 of the ’414 patent by selling, offering to sell, making, using, and/or providing and

causing to be used streaming media content in accordance with the MPEG-DASH standard (the

“Accused Instrumentalities”), including one or more videos on demand (“VOD”) such as those

available at https://www.sonycrackle.com/, as set forth in detail in the preliminary and

exemplary claim chart attached as Exhibit 6.

          92.   Upon information and belief, the Accused Instrumentalities perform methods of

providing media content performed by a server or multiple servers, comprising: transmitting a

Media Presentation Description (MPD) of a media content to a client; receiving a request, from

the client, for a segment of the media content; transmitting the media content to the client,

wherein the MPD includes one or more periods, wherein each of the periods includes one or

more adaptation sets, wherein each of the adaptation sets includes one or more representations,

wherein each of the representations includes one or more segments, wherein the MPD, the

period, the adaptation set, the representation or the segments includes one or more attributes or

elements, and, wherein the adaptation set includes one or more attributes or elements that are

common to each of the representations for that adaptation set.

          93.   Upon information and belief, the Accused Instrumentalities perform methods of

providing media content performed by a DASH (Dynamic Adaptive Streaming over HTTP)




                                                                                       Page 16 of 51
Case 1:99-mc-09999 Document 1536 Filed 09/27/19 Page 17 of 51 PageID #: 139956



client, the method comprising: receiving a Media Presentation Description (MPD) of a media

content; and accessing segments of the media content based on information provided by the

MPD, wherein the MPD includes one or more periods, wherein each of the periods includes one

or more adaptation sets, wherein each of the adaptation sets includes one or more

representations, wherein each of the representations includes one or more segments, wherein the

MPD, the period, the adaptation set, the representation, or the segments includes one or more

attributes or elements, and wherein the adaptation set includes one or more attributes or elements

that are common to each of the representations for that adaptation set.

       94.     On information and belief, the Accused Instrumentalities have been used to

infringe and continue to directly infringe at least claims 1, 6, 8, 9, 10, 11, 16, 18, 19, and 20 of

the ’414 patent during the pendency of the ’414 patent.

       95.     Since at least the time of receiving this Complaint Defendants have had actual

notice that they are directly infringing and/or inducing others to infringe the ’414 patent.

       96.     On information and belief, the Accused Instrumentalities are used, marketed,

provided to, and/or used by or for each of Defendants’ partners, clients, customers, and end users

across the country and in this District.

       97.     Upon information and belief, since at least the time of receiving this Complaint,

Defendants have induced and continue to induce others to infringe at least claims 1, 6, 8, 9, and

10 of the ’414 patent under 35 U.S.C. § 271(b) by, among other things, and with specific intent

or willful blindness, actively aiding and abetting others to infringe, including but not limited to

Defendants’ partners and customers, whose use of the Accused Instrumentalities constitutes

direct infringement of at least claims 1, 6, 8, 9, and 10 of the ’414 patent.




                                                                                        Page 17 of 51
Case 1:99-mc-09999 Document 1536 Filed 09/27/19 Page 18 of 51 PageID #: 139957



       98.     In particular, Defendants’ actions that aid and abet others such as their partners

and customers to infringe include distributing the Accused Instrumentalities and providing

materials and/or services related to the Accused Instrumentalities. On information and belief, the

Defendants have engaged in such actions with specific intent to cause infringement or with

willful blindness to the resulting infringement because the Defendants have had actual

knowledge of the ’414 patent and that their acts were inducing infringement of the ’414 patent

since at least the time of receiving this Complaint.

       99.     Helios first notified Sony Entertainment of Plaintiffs’ DASH patent portfolio and

Defendants’ infringement of the patents in that portfolio via a letter dated August 23, 2018.

       100.    Helios attempted to contact Sony Entertainment about Defendants’ infringement

of Plaintiffs’ DASH patents five additional times over the next two months but received no

response.

       101.    Helios next sent a letter dated January 7, 2019 to Sony Corporation of America,

reminding Defendants of Plaintiffs’ DASH patent portfolio and Defendants’ infringement of the

patents in that portfolio. Approximately two weeks later, on or about January 23, 2019, Sony

Corporation of America responded stating that the matter was under internal review.

       102.    On or about February 4, 2019, Helios sent a follow-up communication providing

evidence of Defendants’ use of infringing technology and requesting that the parties enter into a

standard non-disclosure agreement (“NDA”) to facilitate free discussion between the parties.

       103.    After repeated follow-up communications from Helios, on or about March 28,

2019, Sony Corporation of America sent a template NDA for Helios’s review.

       104.    Helios promptly sent its proposed changes to the NDA to Sony Corporation of

America on or about April 8, 2019.




                                                                                      Page 18 of 51
Case 1:99-mc-09999 Document 1536 Filed 09/27/19 Page 19 of 51 PageID #: 139958



       105.    After further repeated follow-up communications by Helios, Sony Corporation of

America responded on or about May 24, 2019, stating that Crackle had become a joint venture

between CSSE and Sony Pictures Television.

       106.    On or about May 28, 2019, Helios expressed its preference to continue its

discussions with Sony Corporation of America.

       107.    On or about June 4, 2019, Sony Corporation of America again advised that Helios

should contact CSSE and provided Helios with a contact person at CSSE.

       108.    On or about June 12, 2019, Helios again expressed its preference to continue

discussions with Sony Corporation of America.

       109.    On or about August 30, 2019, Sony Corporation of America once again advised

Helios to contact CSSE and confirmed that the joint venture would be responsible for any claims

of past infringement of Plaintiffs’ DASH patent portfolio.

       110.    On or about September 10, 2019, Helios spoke directly with Sony Corporation of

America, who confirmed that any past infringement and go forward license of Plaintiffs’ DASH

patent portfolio would be the responsibility of the joint venture, and that CSSE was aware of the

licensing matter. Sony Corporation of America provided a contact person at CSSE and advised

Helios to contact them directly.

       111.    On or about September 10, 2019, Helios sent a communication to CSSE,

providing a history of its communications with Sony Corporation of America and requesting that

the parties enter into a standard NDA to facilitate free discussion between the parties.

       112.    On or about September 18, 2019, Helios again sent a communication to CSSE,

including a copy of Helios’s letter to Sony Corporation of America dated January 7, 2019, and




                                                                                      Page 19 of 51
Case 1:99-mc-09999 Document 1536 Filed 09/27/19 Page 20 of 51 PageID #: 139959



requested a time to speak by phone. To date, Helios has not received a response back from

CSSE.

           113.    Despite the passage of more than one year, Defendants have avoided participating

in substantive licensing discussions with Helios and continue to infringe and/or to induce the

infringement of the patents in Plaintiffs’ DASH portfolio.

           114.    On information and belief, Defendants’ infringement has been and continues to be

willful.

           115.    Plaintiffs have been harmed by the Defendants’ infringing activities.

                  COUNT IV – INFRINGEMENT OF U.S. PATENT NO. 10,356,145

           116.    The allegations set forth in the foregoing paragraphs 1 through 115 are

incorporated into this Fourth Claim for Relief.

           117.    On July 16, 2019, the ’145 Patent was duly and legally issued by the United

States Patent and Trademark Office under the title “Method and Device for Providing Streaming

Content.” A true and correct copy of the ’145 patent is attached as Exhibit 7.

           118.    Ideahub is the assignee and owner of the right, title, and interest in and to the ’145

patent.

           119.    Helios holds the exclusive right to assert all causes of action arising under the

’145 patent and the right to collect any remedies for infringement of it.

           120.    Upon information and belief, Defendants have and continue to directly infringe at

least claims 1 and 2, and to induce the direct infringement of at least claims 3 and 4 of the ’145

patent by selling, offering to sell, making, using, and/or providing and causing to be used

streaming media content (the “Accused Instrumentalities”), including one or more videos on

demand (“VOD”) such as those available at https://www.sonycrackle.com/, as set forth in detail

in the preliminary and exemplary claim chart attached as Exhibit 8.


                                                                                           Page 20 of 51
Case 1:99-mc-09999 Document 1536 Filed 09/27/19 Page 21 of 51 PageID #: 139960



       121.    Upon information and belief, the Accused Instrumentalities perform methods of

providing media content performed by a server or multiple servers, comprising: receiving a

request for the media content from a client based on a media presentation description (MPD)

with respect to the media content; and providing a segment of media content through streaming

to the client in response to the request, wherein the MPD includes one or more periods, wherein

the period includes one or more groups, wherein the group includes one or more representations,

wherein the representation includes one or more segments, wherein the group includes one or

more group elements for each of the groups, and wherein a group element provides a summary

of values of all representations with a group.

       122.    Upon information and belief, the Accused Instrumentalities perform methods of

providing media content performed by a client, the method comprising: transmitting a request for

the media content to a server based on a media presentation description (MPD) with respect to

the media content; and receiving a segment of media content through streaming from the server

in response to the request, wherein the MPD includes one or more periods, wherein the period

includes one or more groups, wherein the group includes one or more representations, wherein

the representation includes one or more segments, wherein the group includes one or more group

elements for each of the groups, and wherein a group element provides a summary of values of

all representations within a group.

       123.    On information and belief, the Accused Instrumentalities have been used to

infringe and continue to directly infringe at least claims 1, 2, 3, and 4 of the ’145 patent during

the pendency of the ’145 patent.

       124.    Since at least the time of receiving this Complaint Defendants have had actual

notice that they are directly infringing and/or inducing others to infringe the ’145 patent.




                                                                                       Page 21 of 51
Case 1:99-mc-09999 Document 1536 Filed 09/27/19 Page 22 of 51 PageID #: 139961



       125.    On information and belief, the Accused Instrumentalities are used, marketed,

provided to, and/or used by or for each of Defendants’ partners, clients, customers, and end users

across the country and in this District.

       126.    Upon information and belief, since at least the time of receiving this Complaint,

Defendants have induced and continue to induce others to infringe at least claims 3 and 4 of the

’145 patent under 35 U.S.C. § 271(b) by, among other things, and with specific intent or willful

blindness, actively aiding and abetting others to infringe, including but not limited to

Defendants’ partners and customers, whose use of the Accused Instrumentalities constitutes

direct infringement of at least claims 3 and 4 of the ’145 patent.

       127.    In particular, Defendants’ actions that aid and abet others such as their partners

and customers to infringe include distributing the Accused Instrumentalities and providing

materials and/or services related to the Accused Instrumentalities. On information and belief, the

Defendants have engaged in such actions with specific intent to cause infringement or with

willful blindness to the resulting infringement because the Defendants have had actual

knowledge of the ’145 patent and that their acts were inducing infringement of the ’145 patent

since at least the time of receiving this Complaint.

       128.    Helios first notified Sony Entertainment of Plaintiffs’ DASH patent portfolio and

Defendants’ infringement of the patents in that portfolio via a letter dated August 23, 2018.

       129.    Helios attempted to contact Sony Entertainment about Defendants’ infringement

of Plaintiffs’ DASH patents five additional times over the next two months but received no

response.

       130.    Helios next sent a letter dated January 7, 2019 to Sony Corporation of America,

reminding Defendants of Plaintiffs’ DASH patent portfolio and Defendants’ infringement of the




                                                                                      Page 22 of 51
Case 1:99-mc-09999 Document 1536 Filed 09/27/19 Page 23 of 51 PageID #: 139962



patents in that portfolio. Approximately two weeks later, on or about January 23, 2019, Sony

Corporation of America responded stating that the matter was under internal review.

       131.    On or about February 4, 2019, Helios sent a follow-up communication providing

evidence of Defendants’ use of infringing technology and requesting that the parties enter into a

standard non-disclosure agreement (“NDA”) to facilitate free discussion between the parties.

       132.    After repeated follow-up communications from Helios, on or about March 28,

2019, Sony Corporation of America sent a template NDA for Helios’s review.

       133.    Helios promptly sent its proposed changes to the NDA to Sony Corporation of

America on or about April 8, 2019.

       134.    After further repeated follow-up communications by Helios, Sony Corporation of

America responded on or about May 24, 2019, stating that Crackle had become a joint venture

between CSSE and Sony Pictures Television.

       135.    On or about May 28, 2019, Helios expressed its preference to continue its

discussions with Sony Corporation of America.

       136.    On or about June 4, 2019, Sony Corporation of America again advised that Helios

should contact CSSE and provided Helios with a contact person at CSSE.

       137.    On or about June 12, 2019, Helios again expressed its preference to continue

discussions with Sony Corporation of America.

       138.    On or about August 30, 2019, Sony Corporation of America once again advised

Helios to contact CSSE and confirmed that the joint venture would be responsible for any claims

of past infringement of Plaintiffs’ DASH patent portfolio.

       139.    On or about September 10, 2019, Helios spoke directly with Sony Corporation of

America, who confirmed that any past infringement and go forward license of Plaintiffs’ DASH




                                                                                    Page 23 of 51
Case 1:99-mc-09999 Document 1536 Filed 09/27/19 Page 24 of 51 PageID #: 139963



patent portfolio would be the responsibility of the joint venture, and that CSSE was aware of the

licensing matter. Sony Corporation of America provided a contact person at CSSE and advised

Helios to contact them directly.

           140.    On or about September 10, 2019, Helios sent a communication to CSSE,

providing a history of its communications with Sony Corporation of America and requesting that

the parties enter into a standard NDA to facilitate free discussion between the parties.

           141.    On or about September 18, 2019, Helios again sent a communication to CSSE,

including a copy of Helios’s letter to Sony Corporation of America dated January 7, 2019, and

requested a time to speak by phone. To date, Helios has not received a response back from

CSSE.

           142.    Despite the passage of more than one year, Defendants have avoided participating

in substantive licensing discussions with Helios and continue to infringe and/or to induce the

infringement of the patents in Plaintiffs’ DASH portfolio.

           143.    On information and belief, Defendants’ infringement has been and continues to be

willful.

           144.    Plaintiffs have been harmed by the Defendants’ infringing activities.

                  COUNT V – INFRINGEMENT OF U.S. PATENT NO. 10,362,130

           145.    The allegations set forth in the foregoing paragraphs 1 through 144 are

incorporated into this Fifth Claim for Relief.

           146.    On July 23, 2019, the ’130 patent was duly and legally issued by the United States

Patent and Trademark Office under the title “Apparatus and Method for Providing Streaming

Contents.” A true and correct copy of the ’130 patent is attached as Exhibit 9.

           147.    Ideahub is the assignee and owner of the right, title, and interest in and to the ’130

patent.


                                                                                           Page 24 of 51
Case 1:99-mc-09999 Document 1536 Filed 09/27/19 Page 25 of 51 PageID #: 139964



       148.      Helios holds the exclusive right to assert all causes of action arising under the

’130 patent and the right to collect any remedies for infringement of it.

       149.      Upon information and belief, Defendants have and continue to directly infringe at

least claims 1, 2, 4, and 5 of the ’130 patent by selling, offering to sell, making, using, and/or

providing and causing to be used streaming media content in accordance with the MPEG-DASH

standard (the “Accused Instrumentalities”), including one or more videos on demand (“VOD”)

such as those available at https://www.sonycrackle.com/, as set forth in detail in the preliminary

and exemplary claim chart attached as Exhibit 10.

       150.      Upon information and belief, the Accused Instrumentalities perform methods of

providing media content performed by a processor in a server, the method comprising: receiving

a request for the media content from a client; transmitting the media to the client based on a

Media Presentation Description (MPD) of the media content, wherein the MPD comprises one or

more periods, wherein the period comprises one or more groups, wherein the group comprises

one or more representations, wherein the representation comprises one or more segments,

wherein the representation includes bandwidth attribute related to bandwidth for a hypothetical

constant bitrate channel in bits per second (bps), wherein the client is assured of having enough

data continuously playout after buffering for minbuffertime, when the representation is delivered

to the client, wherein the segment includes sub-segments indexed by segment index, wherein the

MPD includes at least one of (i) frame rate, or (ii) timescale describing the number of time units

in one second.

       151.      On information and belief, the Accused Instrumentalities have infringed and

continue to directly infringe at least claims 1, 2, 4, and 5 of the ’130 patent during the pendency

of the ’130 patent.




                                                                                        Page 25 of 51
Case 1:99-mc-09999 Document 1536 Filed 09/27/19 Page 26 of 51 PageID #: 139965



       152.    Since at least the time of receiving this Complaint Defendants have had actual

notice that they are directly infringing the ’130 patent.

       153.    On information and belief, the Accused Instrumentalities are used, marketed,

provided to, and/or used by or for each of Defendants’ partners, clients, customers, and end users

across the country and in this District.

       154.    Helios first notified Sony Entertainment of Plaintiffs’ DASH patent portfolio and

Defendants’ infringement of the patents in that portfolio via a letter dated August 23, 2018.

       155.    Helios attempted to contact Sony Entertainment about Defendants’ infringement

of Plaintiffs’ DASH patents five additional times over the next two months but received no

response.

       156.    Helios next sent a letter dated January 7, 2019 to Sony Corporation of America,

reminding Defendants of Plaintiffs’ DASH patent portfolio and Defendants’ infringement of the

patents in that portfolio. Approximately two weeks later, on or about January 23, 2019, Sony

Corporation of America responded stating that the matter was under internal review.

       157.    On or about February 4, 2019, Helios sent a follow-up communication providing

evidence of Defendants’ use of infringing technology and requesting that the parties enter into a

standard non-disclosure agreement (“NDA”) to facilitate free discussion between the parties.

       158.    After repeated follow-up communications from Helios, on or about March 28,

2019, Sony Corporation of America sent a template NDA for Helios’s review.

       159.    Helios promptly sent its proposed changes to the NDA to Sony Corporation of

America on or about April 8, 2019.




                                                                                     Page 26 of 51
Case 1:99-mc-09999 Document 1536 Filed 09/27/19 Page 27 of 51 PageID #: 139966



       160.    After further repeated follow-up communications by Helios, Sony Corporation of

America responded on or about May 24, 2019, stating that Crackle had become a joint venture

between CSSE and Sony Pictures Television.

       161.    On or about May 28, 2019, Helios expressed its preference to continue its

discussions with Sony Corporation of America.

       162.    On or about June 4, 2019, Sony Corporation of America again advised that Helios

should contact CSSE and provided Helios with a contact person at CSSE.

       163.    On or about June 12, 2019, Helios again expressed its preference to continue

discussions with Sony Corporation of America.

       164.    On or about August 30, 2019, Sony Corporation of America once again advised

Helios to contact CSSE and confirmed that the joint venture would be responsible for any claims

of past infringement of Plaintiffs’ DASH patent portfolio.

       165.    On or about September 10, 2019, Helios spoke directly with Sony Corporation of

America, who confirmed that any past infringement and go forward license of Plaintiffs’ DASH

patent portfolio would be the responsibility of the joint venture, and that CSSE was aware of the

licensing matter. Sony Corporation of America provided a contact person at CSSE and advised

Helios to contact them directly.

       166.    On or about September 10, 2019, Helios sent a communication to CSSE,

providing a history of its communications with Sony Corporation of America and requesting that

the parties enter into a standard NDA to facilitate free discussion between the parties.

       167.    On or about September 18, 2019, Helios again sent a communication to CSSE,

including a copy of Helios’s letter to Sony Corporation of America dated January 7, 2019, and




                                                                                      Page 27 of 51
Case 1:99-mc-09999 Document 1536 Filed 09/27/19 Page 28 of 51 PageID #: 139967



requested a time to speak by phone. To date, Helios has not received a response back from

CSSE.

           168.    Despite the passage of more than one year, Defendants have avoided participating

in substantive licensing discussions with Helios and continue to infringe and/or to induce the

infringement of the patents in Plaintiffs’ DASH portfolio.

           169.    On information and belief, Defendants’ infringement has been and continues to be

willful.

           170.    Plaintiffs have been harmed by the Defendants’ infringing activities.

                  COUNT VI – INFRINGEMENT OF U.S. PATENT NO. 10,375,373

           171.    The allegations set forth in the foregoing paragraphs 1 through 170 are

incorporated into this Sixth Claim for Relief.

           172.    On August 6, 2019, the ’373 patent was duly and legally issued by the United

States Patent and Trademark Office under the title “Method and Apparatus for Encoding Three-

Dimensional (3D) Content.” A true and correct copy of the ’373 patent is attached as Exhibit 11.

           173.    Ideahub is the assignee and owner of the right, title, and interest in and to the ’373

patent.

           174.    Helios holds the exclusive right to assert all causes of action arising under the

’373 patent and the right to collect any remedies for infringement of it.

           175.    Upon information and belief, Defendants have and continue to directly infringe at

least claims 1, 2, 3, 5, 7, 8, 9, 10, 11, 13, 15, and 16, and to induce the direct infringement of at

least claims 17, 18, 19, 21, 23, and 24 of the ’373 patent by selling, offering to sell, making,

using, and/or providing and causing to be used streaming media content in accordance with the

MPEG-DASH standard (the “Accused Instrumentalities”), including one or more videos on




                                                                                           Page 28 of 51
Case 1:99-mc-09999 Document 1536 Filed 09/27/19 Page 29 of 51 PageID #: 139968



demand (“VOD”) such as those available at https://www.sonycrackle.com/, as set forth in detail

in the preliminary and exemplary claim chart attached as Exhibit 12.

       176.    Upon information and belief, the Accused Instrumentalities perform methods of

adaptive streaming service performed by a server or multiple servers, the method comprising:

receiving a request, from a client, for a segment of a media content based on metadata of the

media content, wherein the metadata is a Media Presentation Description (MPD), and wherein

the MPD is a description of a media presentation related to the media content; and providing the

media content based on the request, wherein the MPD includes at least one period, wherein each

period includes at least one adaptation set comprising a media content component, wherein each

adaptation set includes at least one representation, wherein each representation includes at least

one segment, and wherein the MPD provides information that enables the client to switch from

one representation to another representation to adapt to a network condition.

       177.    Upon information and belief, the Accused Instrumentalities perform methods of

providing adaptive streaming services performed by a client, the methods comprising:

transmitting a request, to a server or multiple servers, for a segment of a media content based on

metadata of the media content, wherein the metadata is a Media Presentation Description (MPD),

and wherein the MPD is a description of a media presentation related to the media content; and

receiving the media content, based on the request, from the server or multiple servers, wherein

the MPD includes at least one period, wherein each period includes at least one adaptation set

comprising a media content component, wherein each adaptation set includes at least one

representation, wherein each representation includes at least one segment, and wherein the MPD

provides information that enables the client to switch from one representation to another

representation to adapt to a network condition.




                                                                                      Page 29 of 51
Case 1:99-mc-09999 Document 1536 Filed 09/27/19 Page 30 of 51 PageID #: 139969



        178.    On information and belief, the Accused Instrumentalities have been used to

infringe and continue to directly infringe at least claims 1, 2, 3, 5, 7, 8, 9, 10, 11, 13, 15, 16, 17,

18, 19, 21, 23, and 24 of the ’373 patent during the pendency of the ’373 patent.

        179.    Since at least the time of receiving this Complaint Defendants have had actual

notice that they are directly infringing and/or inducing others to infringe the ’373 patent.

        180.    On information and belief, the Accused Instrumentalities are used, marketed,

provided to, and/or used by or for each of Defendants’ partners, clients, customers, and end users

across the country and in this District.

        181.    Upon information and belief, since at least the time of receiving this Complaint,

Defendants have induced and continue to induce others to infringe at least claims 17, 18, 19, 21,

23, and 24 of the ’373 patent under 35 U.S.C. § 271(b) by, among other things, and with specific

intent or willful blindness, actively aiding and abetting others to infringe, including but not

limited to Defendants’ partners and customers, whose use of the Accused Instrumentalities

constitutes direct infringement of at least claims 17, 18, 19, 21, 23, and 24 of the ’373 patent.

        182.    In particular, Defendants’ actions that aid and abet others such as their partners

and customers to infringe include distributing the Accused Instrumentalities and providing

materials and/or services related to the Accused Instrumentalities. On information and belief, the

Defendants have engaged in such actions with specific intent to cause infringement or with

willful blindness to the resulting infringement because the Defendants have had actual

knowledge of the ’373 patent and that their acts were inducing infringement of the ’373 patent

since at least the time of receiving this Complaint.

        183.    Helios first notified Sony Entertainment of Plaintiffs’ DASH patent portfolio and

Defendants’ infringement of the patents in that portfolio via a letter dated August 23, 2018.




                                                                                          Page 30 of 51
Case 1:99-mc-09999 Document 1536 Filed 09/27/19 Page 31 of 51 PageID #: 139970



       184.    Helios attempted to contact Sony Entertainment about Defendants’ infringement

of Plaintiffs’ DASH patents five additional times over the next two months but received no

response.

       185.    Helios next sent a letter dated January 7, 2019 to Sony Corporation of America,

reminding Defendants of Plaintiffs’ DASH patent portfolio and Defendants’ infringement of the

patents in that portfolio. Approximately two weeks later, on or about January 23, 2019, Sony

Corporation of America responded stating that the matter was under internal review.

       186.    On or about February 4, 2019, Helios sent a follow-up communication providing

evidence of Defendants’ use of infringing technology and requesting that the parties enter into a

standard non-disclosure agreement (“NDA”) to facilitate free discussion between the parties.

       187.    After repeated follow-up communications from Helios, on or about March 28,

2019, Sony Corporation of America sent a template NDA for Helios’s review.

       188.    Helios promptly sent its proposed changes to the NDA to Sony Corporation of

America on or about April 8, 2019.

       189.    After further repeated follow-up communications by Helios, Sony Corporation of

America responded on or about May 24, 2019, stating that Crackle had become a joint venture

between CSSE and Sony Pictures Television.

       190.    On or about May 28, 2019, Helios expressed its preference to continue its

discussions with Sony Corporation of America.

       191.    On or about June 4, 2019, Sony Corporation of America again advised that Helios

should contact CSSE and provided Helios with a contact person at CSSE.

       192.    On or about June 12, 2019, Helios again expressed its preference to continue

discussions with Sony Corporation of America.




                                                                                    Page 31 of 51
Case 1:99-mc-09999 Document 1536 Filed 09/27/19 Page 32 of 51 PageID #: 139971



           193.    On or about August 30, 2019, Sony Corporation of America once again advised

Helios to contact CSSE and confirmed that the joint venture would be responsible for any claims

of past infringement of Plaintiffs’ DASH patent portfolio.

           194.    On or about September 10, 2019, Helios spoke directly with Sony Corporation of

America, who confirmed that any past infringement and go forward license of Plaintiffs’ DASH

patent portfolio would be the responsibility of the joint venture, and that CSSE was aware of the

licensing matter. Sony Corporation of America provided a contact person at CSSE and advised

Helios to contact them directly.

           195.    On or about September 10, 2019, Helios sent a communication to CSSE,

providing a history of its communications with Sony Corporation of America and requesting that

the parties enter into a standard NDA to facilitate free discussion between the parties.

           196.    On or about September 18, 2019, Helios again sent a communication to CSSE,

including a copy of Helios’s letter to Sony Corporation of America dated January 7, 2019, and

requested a time to speak by phone. To date, Helios has not received a response back from

CSSE.

           197.    Despite the passage of more than one year, Defendants have avoided participating

in substantive licensing discussions with Helios and continue to infringe and/or to induce the

infringement of the patents in Plaintiffs’ DASH portfolio.

           198.    On information and belief, Defendants’ infringement has been and continues to be

willful.

           199.    Plaintiffs have been harmed by the Defendants’ infringing activities.

                  COUNT VII – INFRINGEMENT OF U.S. PATENT NO. 8,645,562

           200.    The allegations set forth in the foregoing paragraphs 1 through 199 are

incorporated into this Seventh Claim for Relief.


                                                                                           Page 32 of 51
Case 1:99-mc-09999 Document 1536 Filed 09/27/19 Page 33 of 51 PageID #: 139972



          201.   On February 4, 2014, the ’562 patent was duly and legally issued by the United

States Patent and Trademark Office under the title “Apparatus and Method for Providing

Streaming Content.” A true and correct copy of the ’373 patent is attached as Exhibit 13.

          202.   Ideahub is the assignee and owner of the right, title, and interest in and to the ’562

patent.

          203.   Helios holds the exclusive right to assert all causes of action arising under the

’562 patent and the right to collect any remedies for infringement of it.

          204.   Upon information and belief, Defendants have and continue to induce the direct

infringement of at least claims 1, 2, 4, 5, 7, and 8 of the ’562 patent by selling, offering to sell,

making, using, and/or providing and causing to be used streaming media content in accordance

with the MPEG-DASH standard (the “Accused Instrumentalities”), including one or more videos

on demand (“VOD”) such as those available at https://www.sonycrackle.com/. The preliminary

claim chart attached as Exhibit 14 sets forth an exemplary instance of such direct infringement.

          205.   Upon information and belief, the Accused Instrumentalities are used to perform

methods for providing media, the method comprising: receiving metadata of media, the metadata

comprising one or more BaseURL elements; sending a request for a segment of the media using

a Uniform Resource Locator (URL) of the segment, the URL being resolved with respect to a

BaseURL element; receiving the segment; and decoding and rendering data of the media that is

included in the segment, wherein the request is sent using an HTTP GET method, the BaseURL

element specifies one or more common locations for segments, and the segment is one of the

segments.




                                                                                         Page 33 of 51
Case 1:99-mc-09999 Document 1536 Filed 09/27/19 Page 34 of 51 PageID #: 139973



       206.    On information and belief, the Accused Instrumentalities have been used to

infringe and continue to directly infringe at least claims 1, 2, 4, 5, 7, and 8 of the ’562 patent

during the pendency of the ’562 patent.

       207.    Since at least approximately August 23, 2018 Defendants have had actual notice

that they are inducing the direct infringement of the ’562 patent.

       208.    On information and belief, the Accused Instrumentalities are used, marketed,

provided to, and/or used by or for each of Defendants’ partners, clients, customers, and end users

across the country and in this District.

       209.    Upon information and belief, since at least approximately August 23, 2018,

Defendants have induced and continue to induce others to infringe at least claims 1, 2, 4, 5, 7,

and 8 of the ’562 patent under 35 U.S.C. § 271(b) by, among other things, and with specific

intent or willful blindness, actively aiding and abetting others to infringe, including but not

limited to Defendants’ partners and customers, whose use of the Accused Instrumentalities

constitutes direct infringement of at least claims 1, 2, 4, 5, 7, and 8 of the ’562 patent.

       210.    In particular, Defendants’ actions that aid and abet others such as their partners

and customers to infringe include distributing the Accused Instrumentalities and providing

materials and/or services related to the Accused Instrumentalities. On information and belief, the

Defendants have engaged in such actions with specific intent to cause infringement or with

willful blindness to the resulting infringement because the Defendants have had actual

knowledge of the ’562 patent and that their acts were inducing infringement of the ’562 patent

since at least approximately August 23, 2018.

       211.    Helios first notified Sony Entertainment of Plaintiffs’ DASH patent portfolio and

Defendants’ infringement of the patents in that portfolio via a letter dated August 23, 2018.




                                                                                        Page 34 of 51
Case 1:99-mc-09999 Document 1536 Filed 09/27/19 Page 35 of 51 PageID #: 139974



       212.    Helios attempted to contact Sony Entertainment about Defendants’ infringement

of Plaintiffs’ DASH patents five additional times over the next two months but received no

response.

       213.    Helios next sent a letter dated January 4, 2019 to Sony Corporation of America,

reminding Defendants of Plaintiffs’ DASH patent portfolio and Defendants’ infringement of the

patents in that portfolio. Approximately two weeks later, on or about January 23, 2019, Sony

Corporation of America responded stating that the matter was under internal review.

       214.    On or about February 4, 2019, Helios sent a follow-up communication providing

evidence of Defendants’ use of infringing technology and requesting that the parties enter into a

standard non-disclosure agreement (“NDA”) to facilitate free discussion between the parties.

       215.    After repeated follow-up communications from Helios, on or about March 28,

2019, Sony Corporation of America sent a template NDA for Helios’s review.

       216.    Helios promptly sent its proposed changes to the NDA to Sony Corporation of

America on or about April 8, 2019.

       217.    After further repeated follow-up communications by Helios, Sony Corporation of

America responded on or about May 24, 2019, stating that Crackle had become a joint venture

between CSSE and Sony Pictures Television.

       218.    On or about May 28, 2019, Helios expressed its preference to continue its

discussions with Sony Corporation of America.

       219.    On or about June 4, 2019, Sony Corporation of America again advised that Helios

should contact CSSE and provided Helios with a contact person at CSSE.

       220.    On or about June 12, 2019, Helios again expressed its preference to continue

discussions with Sony Corporation of America.




                                                                                    Page 35 of 51
Case 1:99-mc-09999 Document 1536 Filed 09/27/19 Page 36 of 51 PageID #: 139975



           221.    On or about August 30, 2019, Sony Corporation of America once again advised

Helios to contact CSSE and confirmed that the joint venture would be responsible for any claims

of past infringement of Plaintiffs’ DASH patent portfolio.

           222.    On or about September 10, 2019, Helios spoke directly with Sony Corporation of

America, who confirmed that any past infringement and go forward license of Plaintiffs’ DASH

patent portfolio would be the responsibility of the joint venture, and that CSSE was aware of the

licensing matter. Sony Corporation of America provided a contact person at CSSE and advised

Helios to contact them directly.

           223.    On or about September 10, 2019, Helios sent a communication to CSSE,

providing a history of its communications with Sony Corporation of America and requesting that

the parties enter into a standard NDA to facilitate free discussion between the parties.

           224.    On or about September 18, 2019, Helios again sent a communication to CSSE,

including a copy of Helios’s letter to Sony Corporation of America dated January 7, 2019, and

requested a time to speak by phone. To date, Helios has not received a response back from

CSSE.

           225.    Despite the passage of more than one year, Defendants have avoided participating

in substantive licensing discussions with Helios and continue to infringe and/or to induce the

infringement of the patents in Plaintiffs’ DASH portfolio.

           226.    On information and belief, Defendants’ infringement has been and continues to be

willful.

           227.    Plaintiffs have been harmed by the Defendants’ infringing activities.

                  COUNT VIII – INFRINGEMENT OF U.S. PATENT NO. 8,909,805

           228.    The allegations set forth in the foregoing paragraphs 1 through 227 are

incorporated into this Eighth Claim for Relief.


                                                                                           Page 36 of 51
Case 1:99-mc-09999 Document 1536 Filed 09/27/19 Page 37 of 51 PageID #: 139976



          229.   On December 9, 2014, the ’805 patent was duly and legally issued by the United

States Patent and Trademark Office under the title “Apparatus and Method for Providing

Streaming Content.” A true and correct copy of the ’805 patent is attached as Exhibit 15.

          230.   Ideahub is the assignee and owner of the right, title, and interest in and to the ’805

patent.

          231.   Helios holds the exclusive right to assert all causes of action arising under the

’805 patent and the right to collect any remedies for infringement of it.

          232.   Upon information and belief, Defendants have and continue to induce the direct

infringement of at least claims 1, 2, and 3 of the ’805 patent by selling, offering to sell, making,

using, and/or providing and causing to be used streaming media content in accordance with the

MPEG-DASH standard (the “Accused Instrumentalities”), including one or more videos on

demand (“VOD”) such as those available at https://www.sonycrackle.com/. The preliminary

claim chart attached as Exhibit 16 sets forth an exemplary instance of such direct infringement.

          233.   Upon information and belief, the Accused Instrumentalities are used to perform

methods for providing media, the method comprising: receiving metadata of media, the metadata

comprising one or more periods; processing the received metadata and extracting information

included in the metadata, wherein the metadata includes a range attribute; requesting a segment

suitable for a specific interval based on a request for bytes of a resource indicated by a URL that

are designated by the range attribute; accessing segments of the media based on information

provided by the metadata; decoding and rendering data of the media that is included in the

segments; wherein each of the periods comprises one or more representations of the media,

wherein each of the representations starts from a beginning point of a period including each of

the representation and continues to an ending point of the period, and comprises one or more




                                                                                        Page 37 of 51
Case 1:99-mc-09999 Document 1536 Filed 09/27/19 Page 38 of 51 PageID #: 139977



segments; and wherein determining the start of a first period among one or more period

comprises: when a start attribute exists in the first period element of the first period, a start time

of the first period is equivalent to a value of the start attribute, when a start attribute does not

exist in the first period element of the first period, and when a second period element of the

second period includes a duration attribute, the start time of the first period is obtained by adding

a value of the duration attribute of the second period element to a start time of the second period,

and when a start attribute does not exist in the first period element of the first period, and when

the first period is the first of the one or more periods, the start time of the first period is zero.

        234.    On information and belief, the Accused Instrumentalities have been used to

infringe and continue to directly infringe at least claims 1, 2, and 3 of the ’805 patent during the

pendency of the ’805 patent.

        235.    Since at least approximately August 23, 2018 Defendants have had actual notice

that they are inducing the direct infringement of the ’805 patent.

        236.    On information and belief, the Accused Instrumentalities are used, marketed,

provided to, and/or used by or for each of Defendants’ partners, clients, customers, and end users

across the country and in this District.

        237.    Upon information and belief, since at least approximately August 23, 2018,

Defendants have induced and continue to induce others to infringe at least claims 1, 2, and 3 of

the ’805 patent under 35 U.S.C. § 271(b) by, among other things, and with specific intent or

willful blindness, actively aiding and abetting others to infringe, including but not limited to

Defendants’ partners and customers, whose use of the Accused Instrumentalities constitutes

direct infringement of at least claims 1, 2, and 3 of the ’805 patent.




                                                                                           Page 38 of 51
Case 1:99-mc-09999 Document 1536 Filed 09/27/19 Page 39 of 51 PageID #: 139978



       238.    In particular, Defendants’ actions that aid and abet others such as their partners

and customers to infringe include distributing the Accused Instrumentalities and providing

materials and/or services related to the Accused Instrumentalities. On information and belief, the

Defendants have engaged in such actions with specific intent to cause infringement or with

willful blindness to the resulting infringement because the Defendants have had actual

knowledge of the ’805 patent and that their acts were inducing infringement of the ’805 patent

since at least approximately August 23, 2018.

       239.    Helios first notified Sony Entertainment of Plaintiffs’ DASH patent portfolio and

Defendants’ infringement of the patents in that portfolio via a letter dated August 23, 2018.

       240.    Helios attempted to contact Sony Entertainment about Defendants’ infringement

of Plaintiffs’ DASH patents five additional times over the next two months but received no

response.

       241.    Helios next sent a letter dated January 4, 2019 to Sony Corporation of America,

reminding Defendants of Plaintiffs’ DASH patent portfolio and Defendants’ infringement of the

patents in that portfolio. Approximately two weeks later, on or about January 23, 2019, Sony

Corporation of America responded stating that the matter was under internal review.

       242.    On or about February 4, 2019, Helios sent a follow-up communication providing

evidence of Defendants’ use of infringing technology and requesting that the parties enter into a

standard non-disclosure agreement (“NDA”) to facilitate free discussion between the parties.

       243.    After repeated follow-up communications from Helios, on or about March 28,

2019, Sony Corporation of America sent a template NDA for Helios’s review.

       244.    Helios promptly sent its proposed changes to the NDA to Sony Corporation of

America on or about April 8, 2019.




                                                                                      Page 39 of 51
Case 1:99-mc-09999 Document 1536 Filed 09/27/19 Page 40 of 51 PageID #: 139979



       245.    After further repeated follow-up communications by Helios, Sony Corporation of

America responded on or about May 24, 2019, stating that Crackle had become a joint venture

between CSSE and Sony Pictures Television.

       246.    On or about May 28, 2019, Helios expressed its preference to continue its

discussions with Sony Corporation of America.

       247.    On or about June 4, 2019, Sony Corporation of America again advised that Helios

should contact CSSE and provided Helios with a contact person at CSSE.

       248.    On or about June 12, 2019, Helios again expressed its preference to continue

discussions with Sony Corporation of America.

       249.    On or about August 30, 2019, Sony Corporation of America once again advised

Helios to contact CSSE and confirmed that the joint venture would be responsible for any claims

of past infringement of Plaintiffs’ DASH patent portfolio.

       250.    On or about September 10, 2019, Helios spoke directly with Sony Corporation of

America, who confirmed that any past infringement and go forward license of Plaintiffs’ DASH

patent portfolio would be the responsibility of the joint venture, and that CSSE was aware of the

licensing matter. Sony Corporation of America provided a contact person at CSSE and advised

Helios to contact them directly.

       251.    On or about September 10, 2019, Helios sent a communication to CSSE,

providing a history of its communications with Sony Corporation of America and requesting that

the parties enter into a standard NDA to facilitate free discussion between the parties.

       252.    On or about September 18, 2019, Helios again sent a communication to CSSE,

including a copy of Helios’s letter to Sony Corporation of America dated January 7, 2019, and




                                                                                      Page 40 of 51
Case 1:99-mc-09999 Document 1536 Filed 09/27/19 Page 41 of 51 PageID #: 139980



requested a time to speak by phone. To date, Helios has not received a response back from

CSSE.

           253.    Despite the passage of more than one year, Defendants have avoided participating

in substantive licensing discussions with Helios and continue to infringe and/or to induce the

infringement of the patents in Plaintiffs’ DASH portfolio.

           254.    On information and belief, Defendants’ infringement has been and continues to be

willful.

           255.    Plaintiffs have been harmed by the Defendants’ infringing activities.

                  COUNT IX – INFRINGEMENT OF U.S. PATENT NO. 9,325,558

           256.    The allegations set forth in the foregoing paragraphs 1 through 255 are

incorporated into this Ninth Claim for Relief.

           257.    On April 26, 2016, the ’558 patent was duly and legally issued by the United

States Patent and Trademark Office under the title “Apparatus and Method for Providing

Streaming Content.” A true and correct copy of the ’558 patent is attached as Exhibit 17.

           258.    Ideahub is the assignee and owner of the right, title, and interest in and to the ’558

patent.

           259.    Helios holds the exclusive right to assert all causes of action arising under the

’558 patent and the right to collect any remedies for infringement of it.

           260.    Upon information and belief, Defendants have and continue to induce the direct

infringement of at least claims 1, 2, 3, 4, and 5 of the ’558 patent by selling, offering to sell,

making, using, and/or providing and causing to be used streaming media content in accordance

with the MPEG-DASH standard (the “Accused Instrumentalities”), including one or more videos

on demand (“VOD”) such as those available at https://www.sonycrackle.com/. The preliminary

claim chart attached as Exhibit 18 sets forth an exemplary instance of such direct infringement.


                                                                                           Page 41 of 51
Case 1:99-mc-09999 Document 1536 Filed 09/27/19 Page 42 of 51 PageID #: 139981



       261.     Upon information and belief, the Accused Instrumentalities are used to perform

methods for providing media content including one or more periods, the method comprising:

receiving metadata of the media content from a server, the metadata comprising a

minBufferTime attribute indicating a minimum amount of initially buffered media content that is

required to ensure playout of the media content, the minBufferTime attribute being defined in

segment unit, wherein the metadata is a media presentation description (MPD) that provides

descriptive information that enables a client to select one or more representations; receiving the

media content from the server, and buffering the received media content by at least the minimum

amount; and playing back the media content, wherein the minBufferTime attribute relates to the

one or more periods, and wherein the minBufferTime attribute relates to providing a minimum

amount of initially buffered media at a beginning of a media presentation, at a beginning of the

one or more periods of the media presentation, or at any random access point of the media

presentation.

       262.     On information and belief, the Accused Instrumentalities have been used to

infringe and continue to directly infringe at least claims 1, 2, 3, 4, and 5 of the ’558 patent during

the pendency of the ’558 patent.

       263.     Since at least approximately August 23, 2018 Defendants have had actual notice

that they are inducing the direct infringement of the ’558 patent.

       264.     On information and belief, the Accused Instrumentalities are used, marketed,

provided to, and/or used by or for each of Defendants’ partners, clients, customers, and end users

across the country and in this District.

       265.     Upon information and belief, since at least approximately August 23, 2018,

Defendants have induced and continue to induce others to infringe at least claims 1, 2, 3, 4, and 5




                                                                                       Page 42 of 51
Case 1:99-mc-09999 Document 1536 Filed 09/27/19 Page 43 of 51 PageID #: 139982



of the ’558 patent under 35 U.S.C. § 271(b) by, among other things, and with specific intent or

willful blindness, actively aiding and abetting others to infringe, including but not limited to

Defendants’ partners and customers, whose use of the Accused Instrumentalities constitutes

direct infringement of at least claims 1, 2, 3, 4, and 5 of the ’558 patent.

       266.    In particular, Defendants’ actions that aid and abet others such as their partners

and customers to infringe include distributing the Accused Instrumentalities and providing

materials and/or services related to the Accused Instrumentalities. On information and belief, the

Defendants have engaged in such actions with specific intent to cause infringement or with

willful blindness to the resulting infringement because the Defendants have had actual

knowledge of the ’558 patent and that their acts were inducing infringement of the ’558 patent

since at least approximately August 23, 2018.

       267.    Helios first notified Sony Entertainment of Plaintiffs’ DASH patent portfolio and

Defendants’ infringement of the patents in that portfolio via a letter dated August 23, 2018.

       268.    Helios attempted to contact Sony Entertainment about Defendants’ infringement

of Plaintiffs’ DASH patents five additional times over the next two months but received no

response.

       269.    Helios next sent a letter dated January 4, 2019 to Sony Corporation of America,

reminding Defendants of Plaintiffs’ DASH patent portfolio and Defendants’ infringement of the

patents in that portfolio. Approximately two weeks later, on or about January 23, 2019, Sony

Corporation of America responded stating that the matter was under internal review.

       270.    On or about February 4, 2019, Helios sent a follow-up communication providing

evidence of Defendants’ use of infringing technology and requesting that the parties enter into a

standard non-disclosure agreement (“NDA”) to facilitate free discussion between the parties.




                                                                                       Page 43 of 51
Case 1:99-mc-09999 Document 1536 Filed 09/27/19 Page 44 of 51 PageID #: 139983



       271.    After repeated follow-up communications from Helios, on or about March 28,

2019, Sony Corporation of America sent a template NDA for Helios’s review.

       272.    Helios promptly sent its proposed changes to the NDA to Sony Corporation of

America on or about April 8, 2019.

       273.    After further repeated follow-up communications by Helios, Sony Corporation of

America responded on or about May 24, 2019, stating that Crackle had become a joint venture

between CSSE and Sony Pictures Television.

       274.    On or about May 28, 2019, Helios expressed its preference to continue its

discussions with Sony Corporation of America.

       275.    On or about June 4, 2019, Sony Corporation of America again advised that Helios

should contact CSSE and provided Helios with a contact person at CSSE.

       276.    On or about June 12, 2019, Helios again expressed its preference to continue

discussions with Sony Corporation of America.

       277.    On or about August 30, 2019, Sony Corporation of America once again advised

Helios to contact CSSE and confirmed that the joint venture would be responsible for any claims

of past infringement of Plaintiffs’ DASH patent portfolio.

       278.    On or about September 10, 2019, Helios spoke directly with Sony Corporation of

America, who confirmed that any past infringement and go forward license of Plaintiffs’ DASH

patent portfolio would be the responsibility of the joint venture, and that CSSE was aware of the

licensing matter. Sony Corporation of America provided a contact person at CSSE and advised

Helios to contact them directly.




                                                                                    Page 44 of 51
Case 1:99-mc-09999 Document 1536 Filed 09/27/19 Page 45 of 51 PageID #: 139984



           279.   On or about September 10, 2019, Helios sent a communication to CSSE,

providing a history of its communications with Sony Corporation of America and requesting that

the parties enter into a standard NDA to facilitate free discussion between the parties.

           280.   On or about September 18, 2019, Helios again sent a communication to CSSE,

including a copy of Helios’s letter to Sony Corporation of America dated January 7, 2019, and

requested a time to speak by phone. To date, Helios has not received a response back from

CSSE.

           281.   Despite the passage of more than one year, Defendants have avoided participating

in substantive licensing discussions with Helios and continue to infringe and/or to induce the

infringement of the patents in Plaintiffs’ DASH portfolio.

           282.   On information and belief, Defendants’ infringement has been and continues to be

willful.

           283.   Plaintiffs have been harmed by the Defendants’ infringing activities.

                  COUNT X – INFRINGEMENT OF U.S. PATENT NO. 9,467,493

           284.   The allegations set forth in the foregoing paragraphs 1 through 283 are

incorporated into this Tenth Claim for Relief.

           285.   On October 11, 2016, the ’493 patent was duly and legally issued by the United

States Patent and Trademark Office under the title “Apparatus and Method for Providing

Streaming Content.” A true and correct copy of the ’493 patent is attached as Exhibit 19.

           286.   Ideahub is the assignee and owner of the right, title, and interest in and to the ’493

patent.

           287.   Helios holds the exclusive right to assert all causes of action arising under the

’493 patent and the right to collect any remedies for infringement of it.




                                                                                          Page 45 of 51
Case 1:99-mc-09999 Document 1536 Filed 09/27/19 Page 46 of 51 PageID #: 139985



       288.    Upon information and belief, Defendants have and continue to induce the direct

infringement of at least claims 1, 2, and 4 of the ’493 patent by selling, offering to sell, making,

using, and/or providing and causing to be used streaming media content in accordance with the

MPEG-DASH standard (the “Accused Instrumentalities”), including one or more videos on

demand (“VOD”) such as those available at https://www.sonycrackle.com/. The preliminary

claim chart attached as Exhibit 20 sets forth an exemplary instance of such direct infringement.

       289.    Upon information and belief, the Accused Instrumentalities are used to perform

methods for providing media, the methods comprising: receiving metadata of media, the

metadata comprising one or more BaseURL elements; sending a request for a segment of the

media using a Uniform Resource Locator (URL) of the segment, the URL being resolved with

respect to a BaseURL element; receiving the segment; and decoding and rendering data of the

media that is included in the segment, wherein the metadata selectively comprises a sourceURL

attribute of the segment, and wherein, when the metadata selectively comprises the sourceURL

attribute of the segment, a BaseURL element among the BaseURL elements is mapped to the

sourceURL attribute, so that the URL is generated.

       290.    On information and belief, the Accused Instrumentalities have been used to

infringe and continue to directly infringe at least claims 1, 2, and 4 of the ’493 patent during the

pendency of the ’493 patent.

       291.    Since at least approximately August 23, 2018 Defendants have had actual notice

that they are inducing the direct infringement of the ’493 patent.

       292.    On information and belief, the Accused Instrumentalities are used, marketed,

provided to, and/or used by or for each of Defendants’ partners, clients, customers, and end users

across the country and in this District.




                                                                                       Page 46 of 51
Case 1:99-mc-09999 Document 1536 Filed 09/27/19 Page 47 of 51 PageID #: 139986



       293.    Upon information and belief, since at least approximately August 23, 2018,

Defendants have induced and continue to induce others to infringe at least claims 1, 2, and 4 of

the ’493 patent under 35 U.S.C. § 271(b) by, among other things, and with specific intent or

willful blindness, actively aiding and abetting others to infringe, including but not limited to

Defendants’ partners and customers, whose use of the Accused Instrumentalities constitutes

direct infringement of at least claims 1, 2, and 4 of the ’493 patent.

       294.    In particular, Defendants’ actions that aid and abet others such as their partners

and customers to infringe include distributing the Accused Instrumentalities and providing

materials and/or services related to the Accused Instrumentalities. On information and belief, the

Defendants have engaged in such actions with specific intent to cause infringement or with

willful blindness to the resulting infringement because the Defendants have had actual

knowledge of the ’493 patent and that their acts were inducing infringement of the ’493 patent

since at least approximately August 23, 2018.

       295.    Helios first notified Sony Entertainment of Plaintiffs’ DASH patent portfolio and

Defendants’ infringement of the patents in that portfolio via a letter dated August 23, 2018.

       296.    Helios attempted to contact Sony Entertainment about Defendants’ infringement

of Plaintiffs’ DASH patents five additional times over the next two months but received no

response.

       297.    Helios next sent a letter dated January 4, 2019 to Sony Corporation of America,

reminding Defendants of Plaintiffs’ DASH patent portfolio and Defendants’ infringement of the

patents in that portfolio. Approximately two weeks later, on or about January 23, 2019, Sony

Corporation of America responded stating that the matter was under internal review.




                                                                                       Page 47 of 51
Case 1:99-mc-09999 Document 1536 Filed 09/27/19 Page 48 of 51 PageID #: 139987



       298.    On or about February 4, 2019, Helios sent a follow-up communication providing

evidence of Defendants’ use of infringing technology and requesting that the parties enter into a

standard non-disclosure agreement (“NDA”) to facilitate free discussion between the parties.

       299.    After repeated follow-up communications from Helios, on or about March 28,

2019, Sony Corporation of America sent a template NDA for Helios’s review.

       300.    Helios promptly sent its proposed changes to the NDA to Sony Corporation of

America on or about April 8, 2019.

       301.    After further repeated follow-up communications by Helios, Sony Corporation of

America responded on or about May 24, 2019, stating that Crackle had become a joint venture

between CSSE and Sony Pictures Television.

       302.    On or about May 28, 2019, Helios expressed its preference to continue its

discussions with Sony Corporation of America.

       303.    On or about June 4, 2019, Sony Corporation of America again advised that Helios

should contact CSSE and provided Helios with a contact person at CSSE.

       304.    On or about June 12, 2019, Helios again expressed its preference to continue

discussions with Sony Corporation of America.

       305.    On or about August 30, 2019, Sony Corporation of America once again advised

Helios to contact CSSE and confirmed that the joint venture would be responsible for any claims

of past infringement of Plaintiffs’ DASH patent portfolio.

       306.    On or about September 10, 2019, Helios spoke directly with Sony Corporation of

America, who confirmed that any past infringement and go forward license of Plaintiffs’ DASH

patent portfolio would be the responsibility of the joint venture, and that CSSE was aware of the




                                                                                    Page 48 of 51
Case 1:99-mc-09999 Document 1536 Filed 09/27/19 Page 49 of 51 PageID #: 139988



licensing matter. Sony Corporation of America provided a contact person at CSSE and advised

Helios to contact them directly.

           307.   On or about September 10, 2019, Helios sent a communication to CSSE,

providing a history of its communications with Sony Corporation of America and requesting that

the parties enter into a standard NDA to facilitate free discussion between the parties.

           308.   On or about September 18, 2019, Helios again sent a communication to CSSE,

including a copy of Helios’s letter to Sony Corporation of America dated January 7, 2019, and

requested a time to speak by phone. To date, Helios has not received a response back from

CSSE.

           309.   Despite the passage of more than one year, Defendants have avoided participating

in substantive licensing discussions with Helios and continue to infringe and/or to induce the

infringement of the patents in Plaintiffs’ DASH portfolio.

           310.   On information and belief, Defendants’ infringement has been and continues to be

willful.

           311.   Plaintiffs have been harmed by the Defendants’ infringing activities.

                      STATEMENT REGARDING FRAND OBLIGATION

           312.   Plaintiffs contend that, pursuant to relevant ISO and IEC guidelines, bylaws, and

policies, many of the claims of the Asserted Patents are subject to Fair, Reasonable, and Non-

Discriminatory (“FRAND”) licensing obligations to willing licensees.

           313.   To the extent Defendants refuse to willingly take a license under such claims of

the Asserted Patents under FRAND terms, Plaintiffs reserve the right to treat Defendants as

unwilling licensees, such that Plaintiffs would not be bound by any FRAND licensing obligation

for purposes of this action or any license to Defendants. Accordingly, Plaintiffs seek the




                                                                                          Page 49 of 51
Case 1:99-mc-09999 Document 1536 Filed 09/27/19 Page 50 of 51 PageID #: 139989



maximum available reasonable royalty damages to compensate for Defendants’ infringing

activities.

                                         JURY DEMAND

        Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiffs demand a trial by

jury on all issues triable as such.

                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiffs demand judgment for itself and against Defendants as follows:

        A.      An adjudication that the Defendants have infringed each of the Asserted Patents;

        B.      An award of damages to be paid by Defendants adequate to compensate Plaintiffs

for Defendants’ past infringement of each of the Asserted Patents, and any continuing or future

infringement through the date such judgment is entered, including interest, costs, expenses and

an accounting of all infringing acts including, but not limited to, those acts not presented at trial;

        C.      A declaration that this case is exceptional under 35 U.S.C. § 285, and an award of

Plaintiffs’ reasonable attorneys’ fees; and

        D.      An award to Plaintiffs of such further relief at law or in equity as the Court deems

just and proper.




                                                                                        Page 50 of 51
Case 1:99-mc-09999 Document 1536 Filed 09/27/19 Page 51 of 51 PageID #: 139990




Dated: September 27, 2019          DEVLIN LAW FIRM LLC

                                   /s/ Timothy Devlin
                                   Timothy Devlin (No. 4241)
                                   1526 Gilpin Avenue
                                   Wilmington, Delaware 19806
                                   Telephone: (302) 449-9010
                                   Facsimile: (302) 353-4251
                                   tdevlin@devlinlawfirm.com

                                   Attorneys for Plaintiffs Helios Streaming, LLC,
                                   and Ideahub, Inc.




                                                                         Page 51 of 51
